
	

114 HR 2055 IH: Make It At Home Act
U.S. House of Representatives
2015-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2055
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2015
			Mrs. Bustos (for herself, Ms. Duckworth, Mr. Loebsack, and Mr. Tonko) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To direct the Secretary of Defense to submit to Congress a report on certain equipment purchased
			 from foreign entities that could be manufactured in United States arsenals
			 or depots, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Make It At Home Act. 2.Report on equipment purchased from foreign entities that could be manufactured in United States arsenals or depots (a)Sense of congressIt is the sense of Congress that it shall be the goal of the Secretary of Defense in conjunction with the Secretaries of the military services to ensure the management of the manufacturing workload of the military arsenals to maintain critical capabilities and ensure cost efficiency and technical competence in peacetime, while preserving the ability to provide an effective and timely response to mobilizations, national defense contingency situations and other emergent requirements.
 (b)ReportNot later than 30 days after the date on which the budget of the President for a fiscal year is submitted to Congress pursuant to section 1105 of title 31, United States Code, the Secretary of Defense shall submit to the congressional defense committees a report on the equipment, weapons, weapons systems, components, subcomponents, and end-items purchased from foreign entities and identify those items which could be manufactured in the military arsenals of the United States or the military depots of the United States to meet the goals of subsection (a) or section 2464 of title 10, United States Code, as well as a plan for moving that workload into the military arsenals or depots.
 (c)Elements of reportThe report required by subsection (b) shall include each of the following: (1)An identification of items purchased by foreign manufacturers—
 (A)described in section 8302(a)(1) of title 41, United States Code, and purchased from a foreign manufacturer by reason of an exception under section 8302(a)(2)(A) or section 8302(a)(2)(B) of such title;
 (B)described in section 2533b(a)(1) of title 10, United States Code, and purchased from a foreign manufacturer by reason of an exception under section 2533b(b); and
 (C)described in section 2534(a) of such title and purchased from a foreign manufacturer by reason of a waiver exercised under paragraph (1), (2), (4), or (5) of section 2534(d) of such title.
 (2)An assessment of the skills required to manufacture the items identified in paragraph (1) and a comparison of those skills with skills required to meet the critical capabilities identified by the Army Report to Congress on Critical Manufacturing Capabilities and Capacities dated August 2013 and the core logistics capabilities identified by each military service pursuant to section 2464 of title 10, United States Code, as of the date of the enactment of this Act.
 (3)An identification of the tooling, equipment, and facilities upgrades necessary for a military arsenal or depot to perform the manufacturing workload identified under paragraph (1).
 (4)An identification of workload identified in paragraph (1) most appropriate for transfer to military arsenals or depots to meet the goals of subsection (a) or the requirements of section 2464 of title 10, United States Code.
 (5)A plan to transfer manufacturing workload identified in paragraph (4) to the military arsenals or depots within a stated time frame.
 (6)Such other information the Secretary considers necessary for adherence to paragraphs (4) and (5). (7)An explanation of the rationale for continuing to sole-source manufacturing workload identified in paragraph (1) from a foreign source rather than a military arsenal, depot, or other organic facility.
				
